Citation Nr: 1727134	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  09-14 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1983 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2009 the Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing.  The transcript is of record.

The Court of Appeals for Veterans Claims (Court) remanded this matter in December 2016 in order for the Board to provide a more full statement of reasons and bases.  The Board had previously denied the Veteran's claim in June 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Since the Court's remand, the record has been updated to include the Veteran's vocational rehabilitation files.  The materials in the files are pertinent to the issue of TDIU and there is no indication that the RO considered the records with respect to the issue on appeal.  Accordingly, the case must be remanded to the RO for initial consideration of the additional evidence.  38 C.F.R. § 20.1304(c) (2016).

Accordingly, the case is REMANDED for the following action:

Review the Veteran's application for TDIU in light of all the evidence of record, including the vocational rehabilitation files.  After undertaking any indicated development, readjudicate the claim.  If the decision is less than a full grant of the benefit sought, furnish the Veteran and his representative a supplemental statement of the case.  After affording an opportunity to respond, return the case to the Board for further adjudication.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




